Citation Nr: 0725418	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for myofasciitis of the neck and upper back. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to February 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.

The veteran requested that she be scheduled for a Board 
hearing at the RO.  In a June 2005 letter, the RO notified 
the veteran that her hearing had been scheduled for September 
7, 2005.  However, the veteran failed to appear on that date 
with no explanation provided.  Therefore, her hearing request 
is considered withdrawn.  38 C.F.R. § 20.702(d) (2006).  
Written argument was received by the veteran's representative 
in June 2007.


FINDINGS OF FACT

1.  The veteran's myofasciitis of the neck and upper back is 
manifested by slight limitation of motion of the cervical 
spine with some pain on use, forward flexion of 45 degrees, 
and no evidence of radicular symptoms.  

2.  The veteran's sinusitis requires periodic antibiotic 
treatment and involves at least six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for myofasciitis of the neck and upper back 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5290 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

2.  The criteria for a 30 percent disability rating for 
sinusitis have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Myofasciitis of the Neck and Upper Back

The record shows that the veteran developed pain in her neck 
and upper back while on active duty.  As a result, the 
December 2001 rating decision on appeal granted service 
connection and assigned a 10 percent rating for myofasciitis 
of the neck and upper back with pain involving the shoulders, 
effective May 1, 2000.  

The veteran appealed that decision with respect to the 
initial 10 percent rating.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has evaluated the veteran's myofasciitis of the neck 
and upper back under Diagnostic Code (DC) 5293, for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293.  
However, there is no evidence that the veteran's cervical 
spine is manifested by intervertebral disc syndrome.  In this 
regard, the Board places significant probative value an 
August 2004 VA examination report which notes that X-rays of 
the cervical spine were normal, and that no neurological 
findings were shown on physical examination.  

Therefore, the Board finds that the veteran's disability is 
most appropriately rated under the rating criteria concerning 
limitation of motion of the cervical spine.  At the time the 
veteran filed her claim, limitation of motion of the cervical 
spine was evaluated under DC 5290.  This code provides a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 30 percent 
rating for severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, DC 5292.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the cervical 
spine for VA purposes to be 45 degrees of flexion, 45 degrees 
of extension, 45 degrees of lateral flexion, and 80 degrees 
of rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed her claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's neck and upper back disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, since the 
veteran's cervical spine disability is not manifested by 
intervertebral disc syndrome, these criteria do not apply.  

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees, or if the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or if the combined range of 
motion of cervical spine is not greater than 170 degrees.  A 
30 percent rating is assigned if forward flexion of the 
cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine.  Lastly, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2006).

Applying the former criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating in excess of 10 percent under DC 
5290.  In this regard, two VA examination reports show only 
slight limitation of motion of the cervical spine, thereby 
providing highly probative evidence against the claim.  A May 
2001 VA examination report shows that her cervical spine 
demonstrated flexion of 45 degrees, extension of 40 degrees, 
bilateral lateral flexion of 35 degrees, and bilateral 
rotation of 80 degrees.  When examined by VA in August 2004, 
her cervical spine demonstrated flexion of 45 degrees, 
extension of 30 degrees, right lateral flexion of 45 degrees, 
left lateral flexion of 35 degrees, right rotation of 60 
degrees, and left rotation of 40 degrees.

The Board notes that these findings do not reflect moderate 
limitation of motion of the cervical spine, as her cervical 
spine has full flexion as well as significant motion in every 
other direction.  See Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  In addition to these examination reports, the Board 
notes that treatment records from White-Wilson Medical Center 
note that the veteran's cervical spine demonstrated good 
range of motion in April 1999 and August 2000, with side 
flexion limited by only 25 percent in October 2000.  In light 
of these findings, a 20 percent rating is not warranted under 
DC 5290.  

The Board also finds that a disability rating in excess of 10 
percent is not available under the revised rating criteria.  
The next higher rating of 20 percent requires either that 
flexion of the cervical spine be limited to 30 degrees or 
that the combined range of motion of the cervical spine is 
not greater than 170 degrees.  Since the two VA examination 
reports show that her cervical spine demonstrated flexion of 
45 degrees, with a combined range of motion of 255 degrees 
and 315 degrees, a 20 percent disability rating is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board also finds that a disability rating greater than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
cervical spine.  See 38 C.F.R. § 4.40 and § 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  In this 
regard, the August 2004 VA examination report notes that 
there was no weakness, incoordination, fatigability, or 
further limitation of motion after repetitive motion, 
providing evidence against this claim.  Muscle strength was 
also 5/5 bilaterally.  Thus, there is simply no basis to 
assign a disability rating greater than 10 percent on the 
basis of functional loss due to pain, weakness, fatigability, 
or incoordination of the cervical spine.

In conclusion, the Board finds the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's service-connected myofasciitis of 
the neck and upper back.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.

II.  Sinusitis

The December 2001 rating decision also granted service 
connection and assigned a 10 percent disability rating for 
sinusitis, effective May 1, 2001.  The veteran has appealed 
that decision concerning the 10 percent rating.  See 
Fenderson, supra. 

The veteran's sinusitis is rated at the 10 percent level 
under DC 6513.  The next higher rating of 30 percent requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6513.

A 50 percent rating, the highest available rating under this 
code, is warranted following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent rating 
for the veteran's sinusitis.  In this regard, the evidence 
strongly suggests that the veteran experiences more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge.  In 
support of her claim, records from White-Wilson Medical 
Center show periodic treatment for sinusitis from 1999 to 
2001.  The veteran also received periodic treatment for her 
sinusitis by VA from 2001 until 2004.  During such treatment, 
the veteran's complaints involved sinus pain, headaches, and 
discharge.  Several of these records also note that she was 
on Zithromax, an antibiotic, to treat her sinusitis.  

In light of these findings, it appears that the veteran 
experiences at least six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Since there is no evidence 
that the veteran has undergone surgery for her sinusitis, as 
required for a 50 percent rating under DC 6513, the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent since the initial grant of service 
connection. 

In conclusion, the Board finds that the evidence supports a 
30 percent rating for the veteran's sinusitis, but that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent.  
III.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that either disability on 
appeal has independently caused marked interference with 
employment or required frequent periods of hospitalization.  
In her notice of disagreement, the veteran indicated that she 
had missed over 10 weeks for work within the last year due to 
her myofasciitis of the neck and upper back.  She also 
submitted a memorandum dated in May 2002 which notes that she 
had been approved to take time off from work under the Family 
Medical Leave Act (FMLA) because of her sinusitis.  However, 
no medical evidence indicates that the veteran is unable to 
work full time due to either disability. 

The Board acknowledges that the disabilities on appeal may 
interfere with her job; however, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Simply stated, if the veteran's disorders did not impact, to 
some degree, her ability to work, she would not receive 
compensation. 

There is also no evidence that either disability on appeal 
has required hospitalization or significant bed rest which 
interferes with her ability to work.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993) (holding that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.)  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R.                
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated January 2001 
and July 2004: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
her claims; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested that she provide any evidence in her possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the veteran's contentions as well as the 
communications provided to the veteran by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The veteran was afforded a VA general medical examination in 
May 2001 which addressed both disabilities on appeal.  Her 
cervical spine was also examined again by VA in August 2004.  
The Board finds that these reports are adequate to properly 
rate her cervical spine disability and sinusitis.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.




ORDER

An initial disability rating in excess of 10 percent for 
myofasciitis of the neck and upper back is denied.

A 30 percent disability rating for sinusitis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


